Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Claim Status
Claims 58, 61, 63, 65-66, 68-75 and 80-81 are pending. Claims 59-60, 62, 64, 67 and 76-79 have been canceled. Claims 58, 61, 65-66 and 72-73 have been amended. Claims 58, 61, 63, 65-66 and 68 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 5 (the polycationic peptide), SEQ ID NO: 44 (the therapeutic region), hexahistidine (the positively charged amino acid-rich region), and SEQ ID NO: 48 (the peptide that favors endosomal escape). Claims 69-75 and 80-81 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection has been modified.
Claims 58, 61, 63, 65-66 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The claims are drawn to a fusion protein comprising: (i) a polycationic peptide, wherein the polycationic peptide comprises a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell, said sequence being a CXCR4 ligand; (ii) an intervening polypeptide region, wherein the intervening polypeptide region is a bacterial toxin; and (iii) a positively charged amino acid -rich region, wherein the positively charged amino acid -rich region is a polyhistidine region, and wherein the intervening polypeptide region is not a fluorescent protein or human p53 (claim 58), wherein the CXCR4 ligand is selected from a peptide comprising SEQ ID NO: 5, a peptide consisting of SEQ ID NO: 6, 7, 8, or a functionally equivalent variant (claim 61). 
When referring to a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell, the specification provides the following definition:
The terms “sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell”, as used herein, refers to any polypeptide sequence which binds to a receptor on the surface of a 30 cell, wherein the receptor undergoes endocytosis in response to the binding of said polypeptide sequence. This binding specificity allows the delivery of the polypeptide sequence as well as the rest of the fusion protein which it is a part of to the cell, tissue or organ which expresses said receptor (para bridging pages 17-18).
When referring to a functionally equivalent variant (claim 61), the specification provides the following definition:
The terms “functional variant” and “functionally equivalent variant” are interchangeable and are herein understood as all those peptides derived from the T22, the VI, the CXCL12, and/or the vCCL2 peptides by means of modification, insertion and/or deletion of one or more amino acids, provided that the function of binding to CXCR4 and internalizing the fusion protein is substantially maintained (page 21, last para).
However, the specification does not provide any structural attributes. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what structure correlates with the required activity (e.g. to specifically interact with a receptor on a cell surface and promoting internalization; and to be a functional variant). 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification fails to provide a representative number of examples of: 
1) A sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell; and
2) A functionally equivalent variant.
 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Response to Arguments
It is noted that in the Advisory action (6/13/2022), the Examiner mistakenly stated that the amendments would overcome the 112(a) rejection.
After careful consideration, the claims have been deemed to lack written description.
Therefore, to advance prosecution, the arguments presented in the response filed on 6/3/2022 have been addressed below.
Applicant argues that the claims as amended overcome the rejection.
Applicant’s arguments are not persuasive because, as discussed above, the specification does not provide any structural attributes nor a representative number of examples of: 
1) A sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell; and
2) A functionally equivalent variant.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 58, 61 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villaverde Corrales (EP 2476441).
With respect to claim 58, Villaverde Corrales teaches a conjugate comprising (i) a targeting peptide comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5) or a functionally equivalent variant thereof and (ii) a therapeutic agent, wherein the targeting peptide is capable of specifically binding to CXCR4 and promoting internalization and endosomal escape of the therapeutic agent in a cell expressing CXCR4 (claim 1), wherein the therapeutic agent is a polypeptide (claim 2), wherein the polypeptide is selected from the group consisting of (i) a cytotoxic polypeptide, (ii) an antiangiogenic polypeptide, (iii) a polypeptide encoded by a tumor suppressor gene, (iv) a polypeptide encoded by a polynucleotide which is capable of activating the immune response towards a tumor (claim 3), and wherein the therapeutic agent and the targeting peptide are part of a fusion protein (claim 4).
Villaverde Corrales further teaches the fusion protein T22-GFP-H6 (Examples 1-3; Figs. 1-5). Although Villaverde Corrales does not specifically teach replacing GFP with a therapeutic protein, it is clear that said replacement of GFP with a therapeutic protein is intended.
Thus, Villaverde Corrales teaches a fusion protein comprising T22 (i.e. SEQ ID NO: 5, which corresponds to the instantly claimed polycationic peptide); a polypeptide (see claim 3 of Villaverde Corrales) which corresponds to the instantly claimed intervening polypeptide region; and a hexahistidine (a positively charged amino acid-rich region). 
Villaverde Corrales also teaches that the pro-apoptotic peptide is BAK, PUMA (para [0048]), or Ricin (para [0049]) (i.e. bacterial toxins).
Furthermore, Villaverde Corrales teaches that “[t]he polypeptide which acts as active agent or the fusion protein formed by the said polypeptide and the targeting peptide further comprises a tag which may be used for the detection or for the purification of the conjugate using reagents showing specific affinity towards said tags. Adequate detection/purification tags include hexa-his” (para [0039]).
With respect to claim 61, Villaverde Corrales polycationic peptide comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5) (claim 1), which corresponds to instantly claimed SEQ ID NO: 5.
With respect to claim 63, as discussed above, Villaverde Corrales teaches the fusion protein T22-GFP-H6 (Examples 1-3; Figs. 1-5), wherein the GFP can replaced by a cytotoxic polypeptide, an antiangiogenic polypeptide, a polypeptide encoded by a tumor suppressor gene, or a polypeptide encoded by a polynucleotide which is capable of activating the immune response towards a tumor (claim 3). Thus, the fusion protein of Villaverde Corrales comprises the polycationic peptide at the N-terminus and the positively charged amino acid-rich region at the C-terminus.

Response to Arguments
It is noted that in the Advisory action (6/13/2022), the Examiner mistakenly stated that the amendments would overcome the 102(a)(1) rejection.
After careful consideration, the claims have been deemed to be anticipated.
Therefore, to advance prosecution, the arguments presented in the response filed on 6/3/2022 have been addressed below.
Applicant argues that Villaverde Corrales does not describe nor suggest an intent that the fusion protein intervening polypeptide region can be a bacterial toxin.
Applicant’s arguments are not persuasive because, as discussed above, Villaverde Corrales clearly teaches that the pro-apoptotic peptide is BAK, PUMA (para [0048]), or Ricin (para [0049]) (i.e. bacterial toxins).
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 58, 61, 63, 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Villaverde Corrales (EP 2476441) in view of Zhang et al. (J. Cell. Physiol. 231: 84–93, 2016).
The teachings of Villaverde Corrales with respect to claims 58, 61 and 63 have been discussed above.
Villaverde Corrales further teaches that the targeting peptide promotes endosomal escape (claim 1). 
Villaverde Corrales does not disclose the sequence of the peptide that favors the endosomal escape.
	Zhang et al. teach a fusion protein (i.e. TAT-IL-24-KDEL) to penetrate into cancer cells and locate on ER comprising a functional domain (IL-24), a targeting domain (TAT) and an ER retention four-peptide sequence KDEL (abstract).
	Thus, the fusion protein of Zhang et al. serves the same purpose of the fusion protein of Villaverde Corrales (i.e. to specifically target cancer cells and induce apoptosis).
	Therefore, it would have been obvious to one of ordinary skill in the art to attach the peptide KDEL at the C-terminus of the fusion protein of Villaverde Corrale in order to favor endosomal escape.
The skilled artisan would have reasonably expected attaching the KDEL peptide to the C-terminus would have efficiently favored endosomal escape because the fusion protein of Zhang et al., which comprises KDEL at the C-terminus, efficiently favored endosomal escape.

Response to Arguments
Applicant’s arguments filed on 1/6/2022 have been fully considered but they are not persuasive.
Applicant argues that “[T]he combination of these two documents does not provide any direction or guidance to lead one of ordinary skill in the art to a fusion protein according to the subject-matter claimed, nor does it teach that such a combination of protein domains would work, since as established by evidence below - which the Office must address' - it is unpredictable whether a biologically active protein will preserve its biological activity when forming part of a fusion protein with one or more additional proteins. This uncertainty would have prevented a person skilled in the art to incorporate a given protein (in the present case, the PE24 protein) into the fusion proteins described in EP 2476441. This uncertainty is at least evidenced by: 
i) The fact that Kaplan describes the design and production of recombinant immunotoxins, specifically PE24, which comprise a cleavage site for furin, wherein the cleavage site is stabilized by two cysteine-containing peptides inserted at both sides of the furin cleavage site. The cysteines present in the peptides allow the formation of a disulfide bridge (see last paragraph of introduction). This result in an increase in the half-life of the immunotoxin because the cleavage by furin in the surface of the target cells does not lead to the dissociation of PE24 due to the presence of the disulfide bridge connecting the two elements of the fusion protein. Accordignly, the fusion proteins disclosed in Kaplan et al. are designed with a furin cleavage site in the linker region that connects the immunoglobulin moiety and the toxin moiety. This strategy is clearly contrary to the strategy used in the claimed fusion proteins in which the different components may be directly linked or, if connected using a linker, a linker not prone to cleavage is recommended”.
7	Applicant also argues thatU.S. Patent Appl. No. 16/611,102 “[t]he teaching in Kaplan et al would prompt a person skilled in the art to prepare a fusion protein containing cleavable sites between the different elements of the fusion protein. This would lead to the fusion proteins being cleaved either by external or internal proteases, which would then remove the polycationic sites from the therapeutic protein thereby preventing the formation of nanoparticles”.
Applicant’s arguments are not persuasive because Villaverde Corrales clearly teaches that the fusion protein formed by the polypeptide, which acts as active agent, and the targeting peptide further comprises a tag which may be used for the detection or for the purification of the conjugate using reagents showing specific affinity towards said tags, wherein adequate detection/purification tags include hexa-his” (para [0039]).
Therefore, the fusion protein of Villaverde Corrales comprises: (i) the polycationic peptide T22 at the N-terminus; (ii) a bacterial toxin; and (iii) the positively charged amino acid-rich region (i.e. H6) at the C-terminus.
Furthermore, it is noted that, none of the instant claims excludes a linker prone to cleavage. Moreover, as disclosed in the instant specification, a linker not prone to cleavage is recommended, thus not required. 
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 58, 61, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Villaverde Corrales (EP 2476441) in view of Kaplan et al. (Toxins 2016, 8, 217).
The teachings of Villaverde Corrales with respect to claims 58, 61 and 63 have been discussed above.
Villaverde Corrales does not teach the therapeutic peptide is PE24.
However, Villaverde Corrales further teaches that “[A]dditional examples of useful bacterial toxins include, but are not limited to, Pseudomonas exotoxin and
Diphtheria toxin. Truncated forms and mutants of the toxin enzymatic subunits also can be used as a cell toxin moiety (para [0044]).
Kaplan et al. teach that “[P]seudomonas endotoxin A (PE) has been used to make several immunotoxins that have evaluated in clinical trials. Immunogenicity of the bacterial toxin and off-target toxicity have limited the efficacy of these immunotoxins. To address these issues, we have previously made RITs in which the Fv is connected to domain III (PE24) by a furin cleavage site (FCS), thereby removing unneeded sequences of domain II” (abstract).
Kaplan et al. further teach that “[T]o try and prevent processing of PE38 toxins by antigen presenting cells, thereby reducing the immunogenicity of PE-based immunotoxins, a lysosomal protease resistant version of PE38 (designated
“PE24”) was previously developed. While PE38 consists of two domains (domains II and III) of the full-length exotoxin A, the PE24 toxin consists of only the catalytic domain III connected to the targeting Fv by the furin cleavage site (FCS) normally found in domain II (see Figure 1). By removing domain II, processing by lysosomal enzymes is reduced, and immunogenic epitopes found within domain II are also removed. When combined with point mutations designed to disrupt B and T cell epitopes in the remaining domain III, a de-immunized PE24 molecule was produced, which was shown to be significantly less immunogenic in mouse models. In addition to low immunogenicity, PE24 toxins show improved cytotoxic activity in multiple cell lines compared to PE38 toxins in vitro, and much lower non-specific toxicity in mice and rats, allowing higher doses to be given. PE24 toxins therefore exhibit improved characteristics for clinical trials” (page 2, 3rd para).
	It would have been obvious to one of ordinary skill in the art to use PE24 as the bacterial toxin in the invention of Villaverde Corrales because Villaverde Corrales teaches that Pseudomonas exotoxin truncated forms and mutants can be used as a cell toxin moiety.
Given the teachings of Kaplan et al., one of ordinary skill in the art would have reasonably expected the resulting fusion protein to show improved cytotoxic activity and much lower non-specific toxicity.

Response to Arguments
Applicant’s arguments filed on 8/3/2022 have been fully considered but they are not persuasive.
Applicant argues that “[R]egarding the incorporation of PE24, or any other protein with biological activity, into the fusion proteins disclosed in EP2476441, there would be no expectation of success of said proteins maintaining their biological activity and therefore their therapeutic activity. It is well12781762.18 U.S. Patent Appl. No. 16/611,102Request for Continued ExaminationAttorney Docket No: 48638-192502known in the field that the incorporation of a protein or protein domain with therapeutic activity into a fusion protein, such as defined in the claims, can result in an inactive protein or with severely reduced activity, since the fusion of the therapeutic agent with the additional proteins or domains may alter, reduce, partly or totally abolish its biological function, such as target binding, internalization into the cell, enzymatic function, etc. Furthermore, the incorporation of a protein other than GFP, which is the polypeptide shown in EP2476441, into the fusion protein may abolish the capacity of the fusion protein to form nanoparticles due to, for example, the alteration of the interaction regions required for the formation of nanoparticles………Thus, it would have been unexpected that a fusion protein as defined by the claims could have any expectation of success and therefore, nonobvious”. 
Applicant’s arguments are not persuasive.
The MPEP 2143 states that examples of rationales that may support a conclusion of obviousness include “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, one of ordinary skill in the art would have found it obvious to use PE24 as the bacterial toxin in the invention of Villaverde Corrales because Villaverde Corrales teaches that Pseudomonas exotoxin truncated forms and mutants can be used as a cell toxin moiety. One of ordinary skill in the art would have reasonably expected the resulting fusion protein to show improved cytotoxic activity and much lower non-specific toxicity because Kaplan et al. teach that “[i]n addition to low immunogenicity, PE24 toxins show improved cytotoxic activity in multiple cell lines compared to PE38 toxins in vitro, and much lower non-specific toxicity in mice and rats, allowing higher doses to be given. PE24 toxins therefore exhibit improved characteristics for clinical trials”.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection has been modified.
Claims 58, 61 and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10, 12-13, 17, 19, 21, 33, 36-37 and 42-47 of copending Application No. 16/631004. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same fusion protein.
With respect to claim 58, ‘004 claims a fusion protein comprising a polycationic peptide, an intervening polypeptide region, and a positively charged amino acid-rich region, wherein the intervening polypeptide region is conjugated to at least one therapeutic agent (claim 1).
‘004 further claims the instantly claimed polycationic peptides (claims 2-3).
‘004 also claims the positively charged amino acid-rich region is a polyhistidine region (claim 8).
With respect to claim 61, ‘004 claims the instantly claimed CXCR4 ligands (claim 5).
With respect to claim 63, ‘004 claims the polycationic peptide is located at the N-terminus and the positively charged amino acid-rich region is located at the C-terminus (claim 13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed on 8/3/2022 have been fully considered but they are not persuasive.
Applicant argues that the subject matter of the currently pending claims in these two copending applications is sufficiently distinguishable such that the double patenting rejection should be withdrawn. 
Applicant’s arguments are not persuasive because, as discussed above, ‘004 claims a fusion protein comprising a polycationic peptide, an intervening polypeptide region, and a positively charged amino acid-rich region, which anticipates the instant claims.
For the reasons stated above the rejection is maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658